DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 04/22/2022 for 17174525. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant's amendments, the objection of claim 9 has been withdrawn.
Applicant's arguments, pg. 7:5, with respect to the 112(f) interpretation of the newly amended "user interface" and "display controller" limitations of claim 1 and the "step of" limitations of claim 10 have been fully considered but are not persuasive.
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). When read in light of the specification, the terms "user interface" and "display controller" do not connote sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph.
Specifically, Applicant's specification states that the UI unit 202 "is implemented under management and control by an OS (Operating System) unit 201" and that each "unit indicated by a solid line in FIG. 2 is a software module" [Figure 2, para 0036-0038, note the solid line indicating UI unit 202] and that "Device Driver unit 208 acts as an intermediary in transmission and reception between each software module and a hardware device, such as the display controller 104, the operation controller 106, and the reading controller 110" [Figure 1, para 0037, note display controller 104 is separate from the CPU], thus the terms are not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f).
The 112(f) interpretation of the newly amended "user interface" and "display controller" limitations of claim 1 and the "step of" limitations of claim 10 are maintained.
Applicant's arguments, pgs. 7:5-8:1, with respect to the 112(f) interpretation of the "step of" limitations of claim 11 have been fully considered and are persuasive. The 112(f) interpretation and 112(b) and 112(a) rejections of claim 11 has been withdrawn.
Applicant's arguments, pgs. 7:6-8:1, with respect to the 112(b) and 112(b) rejections of claims 1-10 have been fully considered and are not persuasive in view of the new elements being interpreted under 112(f). 
Applicant's arguments, pgs. 8:2-10:1, with respect to the 103 rejection of claim 1 have been fully considered and are not persuasive. 
Applicant argues that Kato and Horiike, alone or in combination, do not teach "a display controller that causes the display to additionally display information for a second icon to be moved by the drop operation of the first icon without displaying the information for a third icon not to be moved by the drop operation of the first icon". Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., "only displaying information of the second icon without displaying information of a third icon" [pgs. 8:5-9:1, emphasis]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim recites "display information for a second icon to be moved by the drop operation of the first icon without displaying the information for a third icon not to be moved" and does not preclude information for a second icon being displayed on movable icons.
Kato discloses an apparatus displaying an operation screen in which a move button, interpreted as "information", is displayed on a "7" icon, interpreted as "a second icon", that indicates a position to which the "7" icon would be displayed in response to a user moving a "2" icon [Fig. 15, para 0109]. Kato also discloses a "6" icon, interpreted as "a third icon", whose display position may not be changed and thus may not be moved [Figs. 13, 15, para 0107]. Therefore, when the apparatus displays a move button with the "7" icon and not the with the "6" icon [Fig. 15, para 0107, 0109], Kato teaches "additionally display information for a second icon to be moved by the drop operation of the first icon without displaying the information for a third icon not to be moved by the [first] operation of the first icon". 
Horiike discloses a drag and drop operation of an icon to move an icon in an interface for a multi-function apparatus [Figs. 4A-4C, para 0042, 0042]. Thus, it would have been obvious to one of ordinary skill to modify the touch gesture to move an icon as disclosed by Kato with a drag and drop gesture to move an icon as disclosed by Horiike with a reasonable expectation of success to result in "a display controller that causes the display to additionally display information for a second icon to be moved by the drop operation of the first icon without displaying the information for a third icon not to be moved by the drop operation of the first icon". Claim 1 remains rejected.
Claims 10 and 11 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-9 remain rejected at least based on their dependence from independent claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “user interface that receives” and “display controller that causes the display to additionally display” in claim 1 and “a step of displaying”, “a step of receiving”, and “a step of causing a display to additionally display” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof ("the UI unit 202 receives various instructions by a user via the operation unit 107… operation unit 107 includes a touch panel provided so as to overlap the display unit 105" [Specification, 0029, 0038]; "display unit 105 is a full bitmap LCD" [Specification, 0029]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations "display controller that causes []" as recited in claim 1 and "a step of causing" as recited in claim 10 invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of causing the display to additionally display is performed by "the display controller". There is no disclose of any particular structure, either explicitly or inherently, to perform the controlling. The use of the term "controlling" is not adequate structure for performing the causing to display because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term "controlling" refers to directing behavior and can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which controller structure(s) perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-9 are indefinite and are rejected under 35 U.S.C. 112(b) for failing to remedy the deficiencies of independent claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1 and 10, the disclosure does not provide adequate structure to perform the claimed functions of causing to display. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail, per the 112(b) discussion above, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-9 are not described with sufficient detail and are rejected under 35 U.S.C. 112(a) for failing to remedy the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20160028907 A1) in view of Horiike (US 20160170600 A1).

As to claim 1, Kato discloses an apparatus [Figs. 1-2, para 0035, apparatus] comprising:
a display that displays a plurality of icons [Fig. 5, para 0056, touch display panel displays icons];
a user interface that receives a [first] operation of a first icon included in the plurality of icons [Figs. 6-7, para 0068, 0073-0074, touch panel structure receives user move operation for icon], and a [second] operation of the first icon [Fig. 5, para 0056, touch panel structure receives edit operation controlling icons]; and
a display controller that causes the display to additionally display [para 0061, processor structure controls display panel] information for a second icon to be moved by the [first] operation of the first icon [Figs. 7, 14-15, para 0073-0075, 0111, display move button (read: information) with icon (read: second icon), note the limitation "for a second icon to be moved by the drag operation of the first icon" is not being given patentable weight as the terms "for" and "to" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "information" as recited in the claim (see MPEP 2111.04), nevertheless note move button is displayed with icon movable by move operation] without displaying the information for a third icon not to be moved by the [first] operation of the first icon [Figs. 14-15, para 0106-0108, 0111, display icon (read: third icon) prohibited from movement without superimposed move button, note the limitation "for a third icon not to be moved by the drag operation of the first icon" is not being given patentable weight as the terms "for" and "to" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "information" as recited in the claim].
However, Kato does not specifically disclose wherein a [first] operation is "a drop operation" and a [second] operation is "a drag operation".
Horiike discloses a drop operation and a drag operation [Figs. 4A-4C, para 0043, 0048-0049, user drag and drop operation].
Kato and Horiike are analogous art to the claimed invention being from a similar field of endeavor of image forming apparatus interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user gesture to move an icon as disclosed by Kato with the drag and drop operation to move an icon as disclosed by Horiike with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kato as described above to provide an intuitive and user-friendly operational environment [Horiike, para 0006, 0060].

As to claim 2, Kato discloses the apparatus according to claim 1, wherein the display controller causes the display to additionally display a piece of information for other icons to be moved by the [first] operation of the first icon [Figs. 7, para 0073-0074, 0095, panel displays move button (read: piece of information), note the limitation "for other icons to be moved by the drag operation of the first icon" is not being given patentable weight as the terms "for" and "to" suggest or make optional and do not require the step to be performed as the limitation is an intended result of the "piece of information" as recited in the claim, nevertheless note move button is displayed on other movable icons included in move operation with icon].
However, Kato does not specifically disclose wherein the [first] operation is "the drop operation".
Horiike discloses a drop operation [Figs. 4A-4C, para 0043, 0048-0049, user drop operation].
Kato and Horiike are analogous art to the claimed invention being from a similar field of endeavor of image forming apparatus interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user gesture to move an icon as disclosed by Kato with the drop operation to move an icon as disclosed by Horiike with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kato as described above to provide an intuitive and user-friendly operational environment [Horiike, para 0006, 0060].

As to claim 3, Kato discloses the apparatus according to claim 1, wherein the information indicates an orientation in which the first icon is to move [Fig. 7, para 0095-0096, 0099, move button indicates a moving direction (read: orientation) of an icon, note the limitation "to move" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "first icon" as recited in the claim, nevertheless note selecting a move button on an icon moves the icon].

As to claim 4, Kato discloses the apparatus according to claim 3, wherein the information has a shape indicating a direction of the orientation [Fig. 7, para 0095-0096, 0099, move button includes arrow index indicating a moving direction of an icon].

As to claim 5, Kato discloses the apparatus according to claim 3, wherein the information is an arrow [Fig. 7, para 0095-0096, 0099, move button includes arrow].

As to claim 6, Kato discloses the apparatus according to claim 1, wherein the [first] operation is performed between two icons included in the plurality of icons [Figs. 6-9, para 0095-0097, touch operation on move button moves two icons and exchanges display positions of icons].
However, Kato does not specifically disclose wherein the [first] operation is "the drop operation".
Horiike discloses a drop operation [Figs. 4A-4C, para 0043, 0048-0049, user drop operation].
Kato and Horiike are analogous art to the claimed invention being from a similar field of endeavor of image forming apparatus interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user gesture to move an icon as disclosed by Kato with the drop operation to move an icon as disclosed by Horiike with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kato as described above to provide an intuitive and user-friendly operational environment [Horiike, para 0006, 0060].

As to claim 7, Kato discloses the apparatus according to claim 6, wherein the display controller further causes the display to additionally display additional information between the two icons during the [first] operation of the first icon [Fig. 7, para 0074, 0095, display move button (read: additional information) on icon selected during move operation].
However, Kato does not specifically disclose wherein the [first] operation is "the drop operation".
Horiike discloses a drop operation [Figs. 4A-4C, para 0043, 0048-0049, user drop operation].
Kato and Horiike are analogous art to the claimed invention being from a similar field of endeavor of image forming apparatus interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user gesture to move an icon as disclosed by Kato with the drop operation to move an icon as disclosed by Horiike with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kato as described above to provide an intuitive and user-friendly operational environment [Horiike, para 0006, 0060].

As to claim 8, Kato discloses the apparatus according to claim 1, further comprising a scanner that scans a document [Fig. 1, para 0031, apparatus includes scanner that reads document information], wherein the first icon is an icon regarding a function using the scanner [Fig. 5, para 0029, 0045, icon assigned function including scan function].

As to claim 9, Kato discloses the apparatus according to claim 1, further comprising a printer that performs printing [Fig. 1, para 0031, 0035, apparatus includes image forming unit executing print function], wherein the first icon is an icon regarding a function using the printer [Fig. 5, para 0029, 0045, icon assigned function including print function].

As to claim 10, Kato and Horiike, combined at least for the reasons above, Kato discloses a control method comprising: a step of displaying [Fig. 5, para 0056, touch display panel displays icons], a step of receiving [Figs. 5-7, para 0056, 0068, 0073-0074, touch panel structure receives user move operation for icon], and a step of causing [para 0061, processor structure controls display panel] performing limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 11, Kato and Horiike, combined at least for the reasons above, Kato discloses a non-transitory computer-readable storage medium storing a program for causing a computer to perform a control method [Figs. 1-2, para 0035-0036, memory stores instructions executed by apparatus] comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (US 20160044191 A1) generally discloses an MFP apparatus displaying arrows to rearrange icons.
Toda et al. (US 20160328123 A1) generally discloses an MFP apparatus displaying a vertical bar used to rearrange icons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145